Title: From George Washington to Timothy Pickering, November 1780
From: Washington, George
To: Pickering, Timothy


                        
                            
                                November 1780
                            
                        
                        The Jersey Brigade will be ordered to Kings-ferry to receive the Waggons of the
                            Massachusetts Troops, without any detention of the latter.
                        No Troops about Hd Qr except the Guard & the Artillery Regiments in the vicinity of New Windsor.
                        The light Infantry of the Jersey line will take charge of the Boats.
                        The Massachusetts Brigades will be at the Posts in the Highlands—West side.
                        The Connecticut Brigades will be at the same place—but on the East side.

                    